Filed 11/5/13 P. v. Dollar CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B244830

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA093168)
         v.

LAURIE DANA DOLLAR,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, James
Otto, Judge. Affirmed.
         Gideon Margolis, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, James William Bilderback
II and Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff and Respondent.


                                           ______________________
                                      INTRODUCTION


          Defendant Laurie Dana Dollar appeals from the judgment entered following her
no contest plea to two counts of sale or transport of a controlled substance, cocaine base
(Health & Saf. Code, § 11352, subd. (a)), for which the trial court imposed a five-year
prison term. On appeal, she contends that the trial court erred by imposing a jail booking
fee as part of her sentence without making a finding on her ability to pay the fine. We
affirm.


                    FACTUAL AND PROCEDURAL BACKGROUND


          After Dollar engaged in two hand-to-hand sales of rock cocaine, the District
Attorney charged her in a felony complaint with two counts of selling or transporting
cocaine base, with a special allegation as to both counts that she had suffered one prior
serious or violent felony conviction within the meaning of the “Three Strikes” law (Pen.
Code, §§ 667, subds. (b)-(i), 1170.12). Represented by counsel, Dollar waived her rights
to a preliminary hearing and to a jury trial, entered an open plea of no contest to the
charges, and admitted the prior strike conviction. The trial court sentenced Dollar to two
concurrent state prison terms of five years and dismissed the prior strike allegation for
purposes of sentencing (id., § 1385).
          The trial court ordered Dollar to pay on each count a $40 court security fee (Pen.
Code, § 1465.8), a $30 criminal conviction assessment (Gov. Code, § 70373), and a $50
lab fee (Health & Saf. Code, § 11372.5). The court imposed a $240 restitution fine (Pen.
Code, § 1202.4) and imposed and suspended a $240 parole revocation fine (id.,
§ 1202.45). The court also ordered Dollar to “pay booking fees to the arresting agency
[Long Beach Police Department] in the amount of $266.52, if applicable.”




                                                2
                                       DISCUSSION


       Dollar argues that the trial court failed to find she had the ability to pay the
$266.52 jail booking fee and that there is insufficient evidence to support such a finding.
Dollar did not object when the court ordered her to pay the fee pursuant to Government
Code section 29550.1, which authorizes the trial court to order a convicted defendant to
reimburse the arresting agency for any jail booking fee (“criminal justice administration
fee”) imposed by the county.
       “Three statutes address defendants’ payment of jail booking fees, Government
Code sections 29550, 29550.1, and 29550.2. Which section applies to a given defendant
depends on which governmental entity has arrested a defendant before transporting him
or her to a county jail. The factors a court considers in determining whether to order the
fee payment also vary depending on whether or not the court sentences the defendant to
probation or prison. (See Gov. Code, §§ 29550, subd. (d)(1) & (2), 29550.1, 29550.2,
subd. (a).[1])” (People v. McCullough (2013) 56 Cal.4th 589, 592.)
       Section 29550, subdivision (a)(1), provides that “a county may impose a fee upon
a city, special district, school district, community college district, college, or university
for reimbursement of county expenses incurred with respect to the booking or other
processing of persons arrested by an employee of that city, special district, school district,
community college district, college, or university, where the arrested persons are brought
to the county jail for booking or detention.” The city, district, or other agency may then
recover this fee from the defendant pursuant to section 29550.1 or section 29550.2,
depending on the arresting agency. Subdivision (d)(2) of section 29550 requires the court
to consider a convicted defendant’s ability to pay this fee, but only “as a condition of
probation.”



1      All further statutory references are to the Government Code unless otherwise
indicated.


                                               3
       Section 29550.1 provides: “Any city, special district, school district, community
college district, college, university, or other local arresting agency whose officer or agent
arrests a person is entitled to recover any criminal justice administration fee imposed by a
county from the arrested person if the person is convicted of any criminal offense related
to the arrest. A judgment of conviction shall contain an order for payment of the amount
of the criminal justice administration fee by the convicted person . . . .” Section 29550.1
does not have a requirement that the court consider the convicted defendant’s ability to
pay the fee.
       Section 29550.2 provides: “Any person booked into a county jail pursuant to any
arrest by any governmental entity not specified in Section 29550 or 29550.1 is subject to
a criminal justice administration fee for administration costs incurred in conjunction with
the arresting and booking if the person is convicted of any criminal offense relating to the
arrest and booking. . . . If the person has the ability to pay, a judgment of conviction shall
contain an order for payment of the amount of the criminal justice administration fee by
the convicted person . . . .”2 Section 29550.2 includes a requirement that the court
consider the convicted defendant’s ability to pay the fee.
       Although the trial court did not identify the statute pursuant to which it was
assessing the jail booking fee, the parties agree it was section 29550.1 because Long
Beach Police Department officers arrested Dollar. Section 29550.1 does not require the
court to consider the defendant’s ability to pay. The ability to pay requirement of section
29550, subdivision (d)(2), does not apply because the trial court sentenced Dollar to
prison, not probation. Therefore, the trial court did not err in imposing the jail booking
fee without considering Dollar’s ability to pay.
       Moreover, even if section 29550.2 applied, or if we were to read an ability to pay
requirement into section 29550.1, Dollar forfeited her claim on appeal by failing to object
to the jail booking fee or raise the issue of her ability to pay the fee at the time of


2      The California Highway Patrol is an example of an entity governed by
section 29550.2, because it is not covered by section 29950.1.


                                               4
sentencing. In People v. McCullough, supra, 56 Cal.4th 589, the California Supreme
Court held that a defendant’s failure to object to the imposition of a jail booking fee
imposed pursuant to section 29550.2 forfeits any claim that the defendant lacked the
ability to pay the fee. The court concluded the defendant’s financial ability to pay the fee
was a question of fact, not law. (McCullough, supra, at p. 597.) The court held that a
“[d]efendant may not ‘transform . . . a factual claim into a legal one by asserting the
record’s deficiency as a legal error.’ [Citation.] By ‘failing to object on the basis of his
[ability] to pay,’ defendant forfeits both his claim of factual error and the dependent
claim challenging ‘the adequacy of the record on that point.’ [Citations.] . . . [B]ecause
a court’s imposition of a booking fee is confined to factual determinations, a defendant
who fails to challenge the sufficiency of the evidence at the proceeding when the fee is
imposed may not raise the challenge on appeal.” (Ibid.; see People v. Valenzuela (2013)
220 Cal.App.4th 159, 167 [defendant’s factual inability to pay all or part of crime
prevention fine imposed pursuant to Penal Code section 1202.5 and associated penalty
assessment is forfeited if not raised in the trial court].) As the court in Valenzuela
explained: “What a particular defendant can realistically afford will depend on his or her
assets and forseeable sources of income, the length of any incarceration, and the amount
of victim restitution, fines, fees, assessments, and penalties imposed. Such issues can
rarely be determined as a matter of law on appeal . . . .” (Valenzuela, supra, at pp. 166-
167.)




                                              5
                                    DISPOSITION


      The judgment is affirmed.



                                                SEGAL, J.*


We concur:



             PERLUSS, P. J.



             WOODS, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            6